[Cite as State ex rel. Allison v. Haas, 2012-Ohio-4395.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

JAMES CHRISTOPHER ALLISON,                                    JUDGES:
STATE OF OHIO EX REL                                          Hon. William B. Hoffman, P.J.
                                                              Hon. John W. Wise, J.
        Relator                                               Hon. Julie A. Edwards, J.

-vs-                                                          Case No. 2012CA00086

JOHN G. HAAS, JUDGE,
COURT OF COMMON PLEAS                                         OPINION

        Respondent



CHARACTER OF PROCEEDING:                                   Writ of Mandamus


JUDGMENT:                                                  Dismissed


DATE OF JUDGMENT ENTRY:                                    September 24, 2012


APPEARANCES:


For Relator                                                For Respondent


JAMES CHRISTOPHER ALLISON                                  JOHN D. FERRERO
#A471-762                                                  Stark County Prosecuting Attorney
Marion Correctional Institution
P.O. Box 57                                                KATHLEEN O. TATARSKY
Marion, Ohio 43301                                         Assistant Prosecuting Attorney
                                                           Appellate Section
                                                           Stark County Prosecutor’s Office
                                                           110 Central Plaza South
                                                           Suite 510
                                                           Canton, Ohio 44702
Stark County, Case No. 2012CA00086                                                       2

Hoffman, P.J.


      {¶1}     Relator, James Allison, has filed a Complaint for writ of mandamus

requesting this Court issue a writ requiring Respondent to waive the fine and court costs

imposed in Relator’s underlying criminal case.        Respondent has filed a motion to

dismiss on the basis the Complaint has become moot.

      {¶2}     Subsequent to the filing of the instant of Complaint, the trial court issued

an order waiving Relator’s fine and court costs.

      {¶3}     The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.

      {¶4}     Because the requested relief has already been obtained, we find the

complaint for writ of mandamus is moot and grant the motion to dismiss.

By: Hoffman, P.J.

Wise, J. and

Edwards, J. concur

                                              s/ William B. Hoffman _________________
                                              HON. WILLIAM B. HOFFMAN


                                              s/ John W. Wise _____________________
                                              HON. JOHN W. WISE


                                              s/ Julie A. Edwards___________________
                                              HON. JULIE A. EDWARDS
Stark County, Case No. 2012CA00086                                                3


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


JAMES CHRISTOPHER ALLISON,                :
STATE OF OHIO EX REL                      :
                                          :
       Relator                            :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
JOHN G. HAAS, JUDGE,                      :
COURT OF COMMON PLEAS                     :
                                          :
       Respondent                         :         Case No. 2012CA00086


       For the reasons stated in our accompanying Opinion, we find the complaint for

writ of mandamus is moot and grant the motion to dismiss. Costs waived.




                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ John W. Wise _____________________
                                          HON. JOHN W. WISE


                                          s/ Julie A. Edwards___________________
                                          HON. JULIE A. EDWARDS